3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 215.981.4000 Fax February 10, 2009 Penseco Financial Services Corporation 150 North Washington Avenue Scranton, Pennsylvania 18503-1848 Re: Registration Statement on Form S-4 Registration No. 333-156925 Ladies and Gentlemen: We have acted as counsel to Penseco Financial Services Corporation, a Pennsylvania corporation (the “Company”) in connection with the filing of the Registration Statement on Form S-4 (the “Registration
